Case: 17-50255   Document: 00514294083   Page: 1   Date Filed: 01/04/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                              No. 17-50255                             FILED
                            Summary Calendar                     January 4, 2018
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ELIAS MARTIN AQUINO-MIRANDA,

                                         Defendant-Appellant


Cons. w/ No. 17-50256


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ELIAS AQUINO-MIRANDA,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:12-CR-322-1
                          USDC No. 1:16-CR-356-1
     Case: 17-50255      Document: 00514294083         Page: 2    Date Filed: 01/04/2018


                                    No. 17-50255
                                 Cons w/ No. 17-50256
Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Elias Aquino-
Miranda has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Aquino-Miranda has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2